 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON



                                                                  Oct 25, 2019
 3
                                                                     SEAN F. MCAVOY, CLERK



 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:19-CR-58-RMP
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    ELADIO PEREZ-GUTIERREZ,

11                              Defendant.

12

13         BEFORE THE COURT is a motion by the Government to dismiss the

14   Indictment in this case without prejudice pursuant to Fed. R. Crim. P. Rule 48(a),

15   ECF No. 37, and a motion by Defendant Eladio Perez-Gutierrez to dismiss the

16   Indictment with prejudice for deficiencies in the underlying removal and a

17   consequent failure to state an offense, ECF No. 35. Defendant responded that he

18   does not oppose the Government’s motion. ECF No. 38.

19         When a defendant consents to the government’s motion to dismiss, the district

20   court’s discretion to deny the government’s motion is tightly constrained, if it exists

21   at all. See Rinaldi v. United States, 434 U.S. 22, 29 n. 15 (1977) (per curiam)


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   (reserving judgment on the question of whether a district court has any discretion to

 2   deny an uncontested motion to dismiss under Rule 48(a)); United States v. Garcia-

 3   Valenzuela, 232 F.3d 1003, 1008 (9th Cir. 2000); United States v. Gonzalez, 58 F.3d

 4   459, 462 (9th Cir. 1995). The only circumstance that the Ninth Circuit has thus far

 5   articulated as a basis to reject an uncontested motion to dismiss without prejudice

 6   from the government is when the prosecution’s reasons for dismissal are “clearly

 7   contrary to manifest public interest.” Gonzalez, 58 F.3d at 461.

 8         The Court notes Defendant’s consent to the Government’s motion for

 9   dismissal and, further, does not find an indication that dismissal without prejudice

10   under Rule 48(a) contravenes the “manifest public interest.” See Gonzalez, 58 F.3d

11   at 461. Accordingly, IT IS HEREBY ORDERED:

12         1.     The Government’s Motion to Dismiss Pursuant to Rule 48(a), ECF No.

13   37, is GRANTED.

14         2.     Defendant’s Motion to Dismiss, ECF No. 35, is DENIED AS MOOT,

15   and the hearing on that motion is STRICKEN.

16         3.     The Indictment, ECF No. 15, is dismissed without prejudice.

17         4.     All upcoming deadlines and hearings are vacated.

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this

19   Order and provide copies to counsel, and close this case.

20         DATED October 25, 2019.
                                                s/ Rosanna Malouf Peterson
21                                           ROSANNA MALOUF PETERSON
                                                United States District Judge

     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
